Case 15-15848-elf          Doc 51   Filed 06/04/20 Entered 06/05/20 11:18:41       Desc Main
                                    Document Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                             :
         Violet R. Jones                           :      Case No.: 15-15848(ELF)
                                                   :
         Debtor                                    :      Chapter 13




                                            ORDER


       AND NOW, this _______
                          4th     day of        June                        2020, upon
consideration of the Motion to Reconsider the April 14, 2020 Order Granting Relief from the
Automatic Stay (Doc. # 47), and there being no opposition thereto, it is hereby;


    ORDERED that the Motion is GRANTED, the Order dated April 14, 20202 is
VACATED and the automatic stay stay is REINSTATED as to the Respondent.




                                      ______________________________________
                                       ERIC L. FRANK
                                       U.S. BANKRUPTCY JUDGE
